Citation Nr: 0627038	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  98-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty for training from April to 
July of 1977 and on active duty from October to December of 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the RO.  

The Board remanded this case back to the RO for additional 
development in October 1998 and August 2003.  


FINDING OF FACT

The currently demonstrated chronic schizophrenia is not shown 
to have clearly and unmistakably existed prior to her period 
of active service and was first clinically manifested 
therein.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
disability manifested by paranoid schizophrenia is due to 
disease that was incurred in service.  38 U.S.C.A. §§ 1111, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records from 1977 do not show 
any psychiatric treatment.  

A service medical record dated in August 1979, however, 
indicates that, while on active duty for training in the 
National Guard, the veteran had been referred for evaluation 
for "unusual behavior" reportedly related to a "possible 
cocaine experiment" during the prior month.  

At that time, the veteran reported that she might have been 
abused by one or more males from her company and expressed 
paranoid ideas.  The diagnosis was that of an acute drug-
induced psychosis, with cocaine injection as a possible 
cause.  

A further record from August 1979 reflects that the veteran 
was noted to have had a previous psychiatric evaluation at 
the age of 12, with unknown results.  A diagnosis of an 
immature personality, existing prior to service, was 
rendered.  

The veteran was later found unfit to perform the duties of 
basic training due to paranoid schizophrenia in November 
1979.  A Medical Board found that her psychosis preexisted 
service and was not aggravated therein.  

Subsequent to service, the veteran received mental health 
treatment, beginning with treatment for hallucinations in 
June 1980.  A November 1996 record from Charlotte Ekhard, 
R.N., indicates that the veteran had reported being diagnosed 
as being schizophrenic in the 1970's.  

The veteran underwent a VA psychiatric examination in April 
1999, and the examiner indicated that the veteran appeared to 
suffer from schizoaffective disorder, depressed type.  

The examiner noted that, assuming the accuracy of the 
November 1996 report, the evidence supported the conclusion 
that the veteran had preexisting mental illness prior to her 
military duty and psychiatric hospitalization while in the 
Army.  

Additionally, the VA examiner noted that it was difficult to 
determine whether the disorder would have continued with or 
without the veteran's military experience and that there were 
"allusions" to substance abuse.  

In summary, the examiner noted that the veteran's disorder 
"appear[ed] to have started before she joined the military" 
and might have been aggravated by her military service, 
cocaine abuse and sexual abuse, assuming the latter two in 
fact took place.  

An August 1999 independent medical opinion noted that, based 
on a claims file review, the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV) criteria for a psychotic 
disorder, not otherwise specified, were supported in view of 
evidence of psychiatric symptomatology, inadequate 
information to make a specific diagnosis, and an inability to 
determine whether the disorder was primary or substance 
induced.  

Notably, the independent medical opinion found that there was 
no evidence in the records provided to indicate that this 
disorder preceded service or any evidence of a preexisting 
condition.  

In order to reconcile the questions raised by this case, the 
Board requested a medical opinion from a Veterans Health 
Administration (VHA) doctor in June 2006.  

Subsequently, in July 2006, the veteran's claims file was 
reviewed by a VHA psychiatrist.  The VHA psychiatrist noted 
previous psychiatric treatment in the 1970's and indicated 
that there was "[e]vidence of prior mental illness prior to 
her military duty" insofar as the veteran's poor social 
skills and first job at age 20 lasting 1.5 months went along 
"with incidence of schizophrenia in female."  

The VHA psychiatrist further opined that the veteran's 
schizophrenia had been aggravated by such stressors "as 
military duty, substance abuse, pregnancy."  

Finally, the VHA psychiatrist noted that the frequency of 
hospitalizations had been increased with the noted stressors 
and that a patient with schizophrenia "need[ed] minimum 
level of stressor to trigger symptomatology."  

In analyzing the facts of this case, the first inquiry for 
the Board is whether the veteran's current psychiatric 
disorder existed prior to service.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  

In a recent precedent opinion, VA's Office of General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

Here, the veteran's current schizophrenia was not 
specifically noted upon entry to her period of active 
service.  Moreover, the post-service medical evidence of 
record contains conflicting findings as to the question of a 
pre-service disability.  

Both the April 1999 VA examination report and the July 2006 
VHA opinion contain findings suggesting a pre-service 
disorder, whereas the August 1999 independent medical opinion 
reflects that there was no evidence in the record indicating 
that the veteran's disorder preexisted service.  

Even if the Board were to find the April 1999 and July 2006 
opinions to have the most probative value, the fact remains 
that none of this evidence clearly and unmistakably 
demonstrates that the veteran's schizophrenia pre-dated 
either period of active service.  

The evidence suggesting a pre-service disorder instead 
indicates a high likelihood, which is not sufficient for VA 
purposes in this instance.  

In the absence of such clear and unmistakable evidence of a 
pre-service disorder, the presumption of sound condition 
under 38 U.S.C.A. § 1111 is not rebutted.  Therefore, the 
remaining question for the Board is whether the veteran's 
current disorder was incurred in service or within one year 
thereafter.  

In this regard, the Board finds that the veteran was noted to 
have a diagnosis of paranoid schizophrenia in November 1979, 
during her period of active service.  The Board is aware that 
the veteran had been treated earlier in the year for an acute 
drug-induced psychosis, and it is not clear from the records 
the relative symptomatology due to such "psychosis" as 
compared to that due to paranoid schizophrenia.  The issue 
before the Board, however, is the causation, rather than the 
degree of severity due to, the veteran's claimed disorder.  

The Board also notes that none of the medical professionals 
who have rendered opinions as to the etiology of the 
veteran's schizophrenia have suggested that this disorder was 
not present during the veteran's period of service.  

While both the April 1999 VA examiner and the July 2006 VHA 
psychiatrist have noted substance abuse as a stressor or 
aggravating factor, they have made the same comment about the 
veteran's military service.  

Overall, the Board finds that it is at least as likely as not 
that the veteran's military service, as opposed to substance 
abuse, can be considered the cause of her current acquired 
psychiatric disorder, specifically schizophrenia.  

As the evidence is in equipoise as to this limited question, 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Consequently, after resolving all doubt in the veteran's 
favor, the Board concludes that her current acquired 
psychiatric disorder, specifically schizophrenia, was 
incurred in service.  Therefore, service connection is 
warranted for this disorder, and the claim is granted in 
full.  



ORDER

Service connection for an acquired psychiatric disorder, 
specifically schizophrenia, is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


